Citation Nr: 0008234	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-17 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to restoration of service connection for 
hypertension.

2.  Entitlement to service connection for a right eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  He also had a period of active duty for 
training from June 9, 1990, to June 23, 1990, which is active 
service as defined in 38 C.F.R. § 3.6 (a) (1999).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO proposed to sever service 
connection for hypertension, which was granted in a December 
1992 rating decision.  The proposed severance was implemented 
pursuant to an April 1994 rating decision.  

This claim also comes before the Board from a November 1993 
decision of the Newark RO in which service connection was 
denied for blurred vision in the right eye.  During the 
pendency of this appeal, the veteran relocated to New York, 
and the New York, New York RO currently has jurisdiction over 
the claims on appeal. 

The well grounded claim for service connection for a right 
eye disability is the subject of a remand which immediately 
follows the decision herein.  

FINDINGS OF FACT

1.  In a December 1992 rating decision, service connection 
was granted for hypertension.  The RO severed service 
connection for hypertension in April 1994, by finding that 
hypertension was not shown to have been incurred as a result 
of the veteran's active service.  

2.  The grant of service connection for hypertension was 
supportable.  

3.  The record includes evidence showing that the veteran 
sustained a trauma to the right eye during active service in 
June 1990; evidence of current treatment for complications of 
right eye vein occlusion; and a medical opinion relating the 
current right eye diagnoses to trauma sustained as a result 
of the June 1990 automobile accident.  

CONCLUSIONS OF LAW

1.  The grant of service connection for hypertension was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(1999).

2.  The claim for service connection for a right eye 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Restoration

A.  Background

The record indicates that for a period of approximately 2 
weeks in June 1990, the appellant served on active duty for 
training with the Army National Guard of New York.  During 
that time, and specifically on June 16, 1990, the appellant 
was involved in a motor vehicle accident (a head-on 
collision) in which he sustained various injuries.  The 
injuries sustained at that time have been administratively 
adjudicated by the service department to have been incurred 
in the line of duty and it has been determined that fault or 
misconduct on the part of the veteran was not a factor in the 
accident.  Thus, the period of active duty for training in 
June 1990 is "active service," within the meaning of 
38 C.F.R. § 3.6(a) (1999), as he was disabled as a result of 
injuries sustained in the line of duty therein.  The 
appellant is a veteran of this period of service.

In a December 1992 rating decision, service connection was 
granted for hypertension.  

Service connection has been granted for several disabilities 
incurred as a result of the June 1990 accident, including the 
following: status post right knee injury with limitation of 
motion and arthritis, low back syndrome; tinnitus with 
dizziness; post-traumatic stress disorder (PTSD), and status-
post fractured right hip and dislocation.  

In a June 1993 rating decision, the RO proposed to sever the 
grant of service connection for hypertension under 38 C.F.R. 
§ 3.105(d), on the basis that there was no evidence to show 
that hypertension was incurred during the veteran's period of 
active duty or within one year of discharge from active duty.  
It was concluded that hypertension was not incurred as the 
result of the veteran's active duty or active duty for 
training.  The RO also noted that the only period of active 
duty that the veteran had was from February 25, 1963 to 
February 25, 1967, whereas the December 1992 decision 
indicated that the veteran's period of active duty was from 
January 7, 1977, to September 15, 1991, a period shown to be 
inclusive of dates of reserve service.  For these reasons, 
the December 1992 rating decision granting service connection 
for hypertension was found to be clearly and unmistakably 
erroneous.  

Severance of service connection for hypertension was 
implemented in an April 1994 rating decision, in which the RO 
concluded that there was no evidence showing that 
hypertension was incurred as the result of active duty for 
training.  

Thereafter, the veteran perfected an appeal as to the April 
1994 decision and on appeal, the Board has framed the issue 
as entitlement to restoration of service connection for 
hypertension.  

B.  Analysis

Under 38 C.F.R. § 3.105(d) (1999), service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  The United States Court of Appeals for 
Veterans Claims (Court) has held that § 3.105(d) "places at 
least as high a burden of proof on the VA when it seeks to 
sever service connection as [38 C.F.R. § 3.105(a)] places 
upon an appellant seeking to have an unfavorable previous 
determination overturned." Graves v. Brown, 6 Vet. App. 166, 
170 (1994) quoting Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  In Graves, the Court stated that "VA must meet 
the burden of proof and demonstrate that the granting of 
service connection was clear and unmistakable error; failure 
to do so is error as a matter of law." Id. citing Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).

The question before the Board at this time is whether the 
December 1992 grant of service connection for hypertension is 
clearly and unmistakably erroneous.  If not, the rating 
action of April 1994, which severed service connection for 
hypertension, cannot be sustained.   

The Court has stated that a clear and unmistakable error 
(CUE) is a very specific and a rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell, supra, at 313-14.  

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award. Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); see also Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997).  The Court reasoned that because 
section 3.105(d) specifically contemplates that a change in 
diagnosis or change in law or interpretation of law may be 
accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Venturella, supra, 
at 342-43.  Based on the foregoing, therefore, the Board's 
task is to determine, based on all the evidence of record, 
whether the December 1992 rating decision was clearly and 
unmistakably erroneous in granting service connection for 
hypertension.  

Having reviewed the record, the Board has concluded that the 
evidence fails to establish that the December 1992 rating 
decision was clearly and unmistakably erroneous, and thus, 
the severance of service connection for hypertension was 
improper.  Specifically, the evidentiary record is not 
consistent with the RO's conclusion that there was no 
evidence showing that hypertension was incurred as the result 
of the veteran's active service, which includes his period of 
active duty for training in June 1990.  The record does not 
establish that the incorrect facts were before the RO at the 
time of the December 1992 decision; that the extant statutory 
and regulatory provisions were incorrectly applied at that 
time, or that an error of an "undebatable" type was made.  
Thus, in severing service connection for hypertension, VA did 
not meet the burden of showing that a grant therefor was 
unsupported by the evidence.  

The available evidence includes records showing that the 
veteran is currently undergoing treatment for hypertension.  
Treatment records from the period of hospitalization in June 
1990, at the time of the motor vehicle accident (during the 
period of active service), show that the veteran's blood 
pressure was elevated, with readings which included 150/80 
and 150/96.  In February 1991, at a time noted to be 8 months 
after the motor vehicle accident, his blood pressure was 
recorded as 140/90.  The record also includes a February 1993 
medical statement from the veteran's treating VA physician, 
who stated that the veteran was currently being treated for 
high blood pressure which began after the 1990 auto accident.  
The VA physician indicated that the high blood pressure 
appeared to be related to the chronic pain and daily 
limitation experienced as a result of injuries to the right 
hip, and as an example, it was noted that due to immobility 
and pain the veteran had been inactive resulting in a 50 
pound weight gain which was likely responsible for the 
development of high blood pressure.  

Thus, the record includes evidence showing that the veteran 
has a current hypertension disability, that elevated blood 
pressure was recorded during active service, and that a VA 
practitioner has related hypertension to the period of active 
duty for training/active service in June 1990 and to 
inactivity and other side effects attributable to service-
connected disabilities incurred during that active service.  
The RO has inferred that hypertension pre-existed the June 
1990 period of active service, based on an elevated reading 
of 138/92 shown on quadrennial physical in January 1984, 
however, there is no evidence of treatment for high blood 
pressure or a diagnosis of hypertension prior to June 1990.  

In the Board's view, therefore, the grant of service 
connection for hypertension, as made by the RO in December 
1992, is supportable based on consideration of the available 
evidence and the pertinent regulations pertaining to 
principles of service connection.  As such, the RO's December 
1992 rating decision was not clearly and unmistakably 
erroneous.  In light thereof, the Board finds that 
restoration of service connection for hypertension is 
warranted.   

II.  Well groundedness of claim for service connection for a 
right eye disability

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998). 

If a particular claim is not well grounded, then the appeal 
fails and there is no duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999). 

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  In light 
of 

Having reviewed the record, the Board has concluded that the 
veteran's claim for service connection for a right eye 
disability is plausible.  The evidence shows the current 
manifestation of vision loss and macular damage secondary to 
residuals of a vitreous hemorrhage in the right eye, and a 
private physician has related these findings and diagnoses to 
a period of active service and trauma resulting from a motor 
vehicle accident therein.  As such, the claim for service 
connection for a right eye disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

ORDER

Restoration of service connection for hypertension is 
granted.  

The claim for service connection for a right eye disability 
is well grounded.  


REMAND

Having found the claim for service connection for a right eye 
disability to be well grounded, VA has a duty to assist the 
veteran in the development of facts which are pertinent to 
such a claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
This includes the duty to obtain medical opinions which may 
provide information which is necessary to a determination as 
to whether the claimed benefits are warranted.  

The record indicates that the veteran is currently under 
treatment for complications of a branch retinal vein 
occlusion in the right eye with macular function damage and 
probable permanent vision loss.  The veteran's private 
physician has suggested that the vein occlusion developed in 
response to the sudden physical and emotional stress induced 
by a June 1990 motor vehicle accident, which occurred during 
a period of active service.  On remand, the veteran will be 
afforded a VA ophthalmologic examination and an opinion 
regarding the etiology of the current right eye disability 
will be obtained.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact Stanley Chang, 
M.D., at 425 West 59th Street, New York, 
NY, 10019, in order to request copies of 
the veteran's recent treatment records, 
apart from those records which have 
already been associated with the claims 
folder, to specifically include records 
of treatment and operative reports 
involving laser surgery which the veteran 
has undergone for his right eye.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
examination by a VA ophthalmologist, for 
the purpose of determining the nature and 
etiology of any currently manifested 
right eye disability.  All special 
tests/studies should be conducted as 
indicated, and all objective findings and 
relevant diagnoses should be noted in 
detail.  The examiner should ensure that 
the examination findings are presented in 
a typewritten or other legible written 
format, and full terminology, as opposed 
to abbreviations, should be provided in 
discussing examination findings.  
Following the examination, the examiner 
should conduct a thorough review of the 
medical record, including records of 
treatment at the time of the June 1990 
accident (in which the veteran sustained 
a trauma to the right side of the head 
and the right eye), the pertinent post-
service VA examination reports, and all 
post-service medical records, including 
reports of recent treatment and private 
medical statements and opinions.  
Thereafter, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the currently 
manifested right eye disability, to 
include complications of right eye vein 
occlusion and permanent vision loss, is 
etiologically related to the period of 
active service in June 1990 and/or trauma 
suffered as a result of the motor vehicle 
accident at that time.  The examiner 
should comment upon the significance, if 
any, of the findings of right eye 
ecchymosis with corneal hematoma and 
swelling at the time of the accident 
(June 1990) and the veteran's complaints 
of blurred vision on VA examination in 
1992.  In addition, the examiner should 
comment upon the January 1998 medical 
statement provided by Stanley Chang, 
M.D., to the effect that it is probable 
that the right eye vein occlusion 
developed in response to the sudden 
physical and emotional stress induced by 
the automobile accident.  The claims 
folder and a copy of this Remand must be 
provided to the examiner prior to the 
examination.  If any of the requested 
opinions cannot be provided, the reasons 
therefor should be discussed.  Complete 
rationales and bases should be provided 
for all opinions given and conclusions 
reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.   

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has any additional pertinent medical 
evidence in his possession, he should submit such evidence to 
the RO for consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



